—In a proceeding pursuant to Family Court Act article 6 to modify an order of visitation, the petitioner appeals from an order of the Family Court, Queens County (Schindler, J.), dated October 3, 1994, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner seeks to be allowed to take the parties’ eight-year-old son with her to an Immigration and Naturalization Service training program in Georgia for approximately four months. In light of the disruptive influence that such a move would have on the child’s visitation with his father and on his *672schooling and home environment, we agree with the Family Court that the proposed move is not in the best interests of the child (see, Domestic Relations Law §§ 70, 240; Eschbach v Eschbach, 56 NY2d 167; Matter of Schimler v Schimler, 203 AD2d 580).
The petitioner’s remaining contentions are without merit. Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.